Exhibit 10.1

 

August 5, 2015

 

John Whoriskey

Keurig Green Mountain, Inc.
53 South Ave

Burlington, MA 01803

 

Re:  Transition Agreement with Keurig Green Mountain, Inc.

 

Dear John:

 

Keurig Green Mountain, Inc. (“Company”), and you have agreed that you will
transition from the Company and its affiliates on the terms set forth in this
transition agreement.

 

1.                                Employment Period; Termination Date.

 

A.                                    Employment Period.

 

1.                                      Subject to earlier termination as
provided herein, your employment as President, US Sales and Marketing of the
Company will end no earlier than September 28, 2015 and no later than
December 31, 2015 (the “Transition Date”).  You acknowledge that your position
will be eliminated due to restructuring at Keurig and that this transition
agreement and release is being offered to you in connection with this
restructuring. To assist you with your transition and to otherwise resolve any
and all disputes that you may have regarding your employment with Keurig,
including the separation of your employment thereof, you and Keurig have agreed
to enter into this Agreement under the terms and conditions set forth herein. At
such time after September 28, 2015 as the Company deems appropriate, you shall
resign your position as President, US Sales and Marketing and cease to be an
Executive Officer of the Company and you will transition to a role as Executive
Advisor to the Chief Executive Officer.  Your participation in the Keurig Green
Mountain, Inc. Amended and Restated 2008 Change in Control Severance Benefit
Plan shall cease immediately on the earlier of your termination date or the date
you resign your position as President US Sales and Marketing.

 

2.                                      Subject to earlier termination as
provided herein, at the close of business on the Transition Date, you will
terminate your service as an employee of the Company, and such termination shall
be deemed an involuntary termination by the Company not for cause.  The period
of time between August 6, 2015 and the Transition Date (or earlier Termination
Date, as defined below) is hereinafter referred to as the “Employment Period”.

 

3.                                      During the Employment Period you may
terminate your employment and your services at any time for any reason, subject
to the notice provision below. During the period between August 6, 2015 and
September 28, 2015 the

 

1

--------------------------------------------------------------------------------


 

Company may terminate you only for gross misconduct meaning any combination of
the following: (i) commission by you of a crime involving moral turpitude, or of
a felony; (ii) intentional neglect of your duties (other than as a result of
incapacity resulting from physical or mental illness or injury) that continues
for thirty (30) days after the Company gives written notice to you thereof; or
(iii) an act of dishonesty or breach of good faith in the conduct by you of your
duties for the Company that is materially injurious to the Company.

 

4.                                      Your termination date (“Termination
Date”) is the last day that you perform services as an employee of the Company. 
Unless terminated earlier as provided herein, in no event will your Termination
Date be later than December 31, 2015. The occurrence of your Termination Date
will also terminate the Employment Period.  For avoidance of doubt, your
Termination Date will be the Transition Date unless you previously die,
unilaterally voluntarily terminate your employment, you and the Company mutually
agree in writing to an earlier Termination Date or unless the Company terminates
you for gross misconduct.

 

2.                                Duties and Compensation.

 

A.                                    Employment duties.  During the Employment
Period, you will continue to perform your duties as described above or as
assigned from time to time by the Company’s Chief Executive Officer, faithfully,
with the utmost loyalty, to the best of your abilities and in the best interests
of the Company.  Should you commence employment as an employee with another
company at any time during the Employment Period, you will be deemed to have
unilaterally voluntarily terminated your employment with the Company, except as
provided herein.

 

B.                                    Compensation. Subject to your execution of
releases as provided in Section 7, and to your continued compliance with
Section 8, consistent with the provisions of the Keurig Green Mountain, Inc.
2015 Severance Benefit Plan you shall receive the following;

 

1.                                      Base Salary.  During the Employment
Period, the Company will continue to pay you a base salary at the gross annual
rate of $442,000 (“Base Salary”). You will not be eligible for a merit increase
for FY 2016.  The Base Salary shall be paid in accordance with the Company’s
normal payroll practices.

 

2.                                      Pro-Rata FY 2016 Annual Incentive Bonus
Payment.  You shall receive the FY 2016 annual incentive bonus (“STIP”), in an
amount equal to (a) the amount payable based on your FY 2016 STIP target of 70%
of your Base Salary and actual company performance as if you had remained an
employee throughout FY 2016, multiplied by (b) a fraction, the numerator of
which is the number of days of your employment in FY 2016 prior to the
Termination Date, and the denominator of which is the number of days in FY 2016
(such resulting fraction, the “Pro Ration Fraction”) paid at the same time

 

2

--------------------------------------------------------------------------------


 

as other recipients receive their annual incentive payments under the STIP for
FY 2016.

 

3.                                      Benefit Plans.

 

a)                                     During the Employment Period, you will
continue to be eligible to participate in the Company’s employee benefit plans,
including but not limited to: the 401(k) plan, employee stock purchase plan,
group medical, dental, life and vision plans, and to receive fringe benefits, as
shall be made available to the Company’s senior executives, all in accordance
with Company plans and policies, as they may be in effect from time to time.

 

b)                                     As of the earlier of the Transition Date
or your Termination Date, you will no longer be eligible to participate in
employee benefit plans (including 401(k), employee stock purchase plan, group
medical, dental, life and vision plans, or fringe benefits), and your
participation therein shall cease.

 

c)                                      COBRA Payments.  Subject to your having
timely elected under the federal law known as “COBRA” to continue participation
in the Company’s group medical, dental and vision plans for yourself and those
individuals who were your eligible dependents immediately prior to the earlier
of the Transition Date or your Termination Date, and subject to your making the
required payments of the applicable COBRA premium, the Company will make monthly
payments (“COBRA Payments”) in an amount equal to the difference between the
monthly cost of such COBRA continuation coverage and the premium cost to you of
participation in such group medical, dental and vision plans had you remained in
active employment. Provided you continue to pay the applicable COBRA premiums,
such monthly COBRA Payments shall continue until the earlier of (a) twelve (12)
months from the earlier of your Transition Date or your Termination Date or
(b) the date you (or in the case of your dependents, your dependents) become
eligible for coverage under the medical, dental and/or vision plan of another
employer (or in the case of your dependents, cease to be eligible for COBRA
continuation coverage).

 

4.                                      Options, DCAs, PSUs and RSUs.  During
the Employment Period you will continue to vest in your options, deferred cash
awards (“DCAs”), performance stock units (“PSUs”) and restricted stock units
(“RSUs”) in accordance with their terms, as amended from time to time, except as
otherwise provided herein.  For the avoidance of doubt, your provision of
services hereunder through the Termination Date, regardless of role, shall be
deemed “Employment” for purposes of the Company’s 2006 Incentive Plan (“2006 LTI
Plan”) and 2014 Omnibus Incentive Plan and any awards granted thereunder. As of
the Termination Date, your outstanding options, DCAs, RSUs and PSUs, if any,
will be treated as provided under the terms of the respective award agreements
and related plans (as amended from time to time) for involuntary termination
without cause.  Note

 

3

--------------------------------------------------------------------------------


 

that for older grant agreements for which “involuntary termination without
cause” was not contemplated, this will be deemed a “termination” under the terms
of the respective award agreements.  Notwithstanding the foregoing, if you are
“Retirement Eligible” under the terms of a respective award agreement, and the
respective award agreement provides for more favorable terms for “Retirement”
than “involuntary termination without cause,” the more favorable “Retirement”
terms will apply.

 

5.                                      You will not be eligible for new or
additional equity awards under the 2014 Omnibus Incentive Plan.

 

6.                                      During the Employment Period you will
continue to be eligible for reimbursement of appropriate business expenses in
accordance with Company policies, as they may be amended from time to time.

 

7.                                      If your employment ends on the
Transition Date, the Company will continue to pay your Base Salary, in
accordance with the Company’s normal payroll practices, for a period of twelve
(12) months from the Transition Date, except as otherwise provided herein.

 

8.                                      Outplacement.   The Company agrees to
provide you with Outplacement services at the Executive Level with a service
provider selected exclusively by the Company.  Outplacement services will be
available to you commencing on or after October 1, 2015 to be completed by
March 31, 2016. Payment for outplacement services will be made directly to the
service provider. No payment will be made to you in lieu of utilization of
outplacement services. During the Employment Period, the Company agrees to
accommodate your schedule for purposes of meeting, consulting and engaging with
the Executive Outplacement provider.

 

9.                                      Beverage Benefit.   Upon your
Termination Date you will be eligible to receive three (3) years of the employee
free beverage benefit. Information will be provided in a separate mailing.

 

3.                                Early Termination.

 

A.                                    You may terminate your employment
hereunder unilaterally and voluntarily at any time by written notice to the
Chief Executive Officer of the Company.  Your Termination Date shall be the date
stated in such notice, but in any event may not be earlier than 10 days after
delivery of such notice to the Chief Executive Officer of the Company.  Should
you unilaterally terminate your employment prior to the Transition Date, such
termination shall be treated as a voluntary termination for all purposes and in
accordance with Company plans and policies, as they may be in effect from time
to time.  The Company’s sole obligation to you in the event of such termination
shall be to pay you the Accrued Obligations (as defined in Section 5), to the
extent not previously paid, and your options, DCAs, PSUs and RSUs shall be
treated either as a voluntary resignation or retirement, whichever is
applicable, as provided in their respective grant agreements, as amended from
time to time, except as otherwise provided herein.

 

4

--------------------------------------------------------------------------------


 

B.                                    The Company may terminate you for gross
misconduct at any time immediately upon written notice to you. The Company
acknowledges that as of the date of this Agreement it is not aware of
circumstances that would constitute your gross misconduct.  The date of such
notice shall be the Termination Date.  The Company’s sole obligation to you in
the event of such termination shall be to pay you the Accrued Obligations (as
defined in Section 5), to the extent not previously paid.  Your unvested equity
awards shall thereupon be forfeited.

 

C.                                    In the event your services are terminated
by your death prior to the Transition Date, the date of your death shall be the
Termination Date and the Company will pay or provide your designated beneficiary
(or if none, your estate) with the following, provided your designated
beneficiary (or, if none, your executor) duly executes and does not revoke the
Supplemental Release described in Section 7.b.:

 

1.                                      The Accrued Obligations, to the extent
not previously paid.

 

2.                                      If your death occurs prior to the last
day of FY2015, in lieu of your pro-rata FY 2015 Annual Incentive, a lump sum
payment in respect of your FY 2015 STIP, in an amount equal to your target FY
2015 STIP  multiplied by the Pro Ration Fraction, which shall be paid not more
than 30 business days after your death. If your death occurs after the end of
FY2015, in lieu of your FY 2015 Annual Incentive, a lump sum payment in respect
of your FY 2015 STIP, in an amount equal to your target FY 2015 STIP and actual
company performance and in lieu of your pro-rata FY 2016 Annual Incentive, a
lump sum payment in respect of your FY 2016 STIP, in an amount equal to your
target FY 2016 STIP multiplied by the Pro Ration Fraction, which shall be paid
not more than 30 business days after your death.

 

3.                                      Treatment of your equity as described in
the applicable grant agreement (as amended from time to time) in the event of
termination of employment by death, except as otherwise provided herein.

 

4.                                      Death after Termination Date.  If your
death occurs after your Termination Date but prior to the date you have received
all payments to which you are entitled under Section 2.B.6., the Company’s sole
obligation to your designated beneficiary (or if none, your estate) will be
(a) to accelerate the remaining such payments and to pay them in a lump sum as
soon as administratively practical after your death, but in no event more than
30 business days after your death, and (b) if not previously paid, to pay your
pro-rated FY2016 STIP.

 

5.                                      Accrued Obligations.  Whether or not you
sign a Supplemental Release as provided in Section 7.b., the Company will pay or
provide you the following (collectively, the “Accrued Obligations”):

 

A.                                    Within five (5) business days after your
Termination Date, the Company will pay you any earned but unpaid Base Salary
through your Termination Date;

 

5

--------------------------------------------------------------------------------


 

B.                                    The Company will reimburse any
unreimbursed business expenses existing on your Termination Date, in accordance
with the Company’s normal reimbursement policies and practices.

 

C.                                    Effective as of the earlier of the
Transition Date or your Termination Date, you may elect to continue group
medical, dental and vision coverage under the federal law known as “COBRA,” if
and to the extent you are eligible to do so.

 

D.                                    You will be entitled to your vested
account balance under and subject to the terms and provisions of the Company’s
401(k) Plan (and Non-Qualified Deferred Compensation Plan), and, if enrolled, a
refund of any of the funds you contributed to the Company’s employee stock
purchase plan, as amended, according to the terms and provisions of the plan.

 

6.                                      Change in Control.

 

A.                                    After your Termination Date.   If there
should occur a Change in Control as defined under Treasury Regulation
1.409A-3(i)(5)(v), or (vii) ( “409A CIC”) after your Termination Date, the
Company’s sole obligations to you will be, subject to the last sentence of this
Section 6.A., to provide the following:  (i) to accelerate the payment of any
remaining payments to which you may be entitled as of the date of the 409A CIC
under Section 2.B.6. and to pay them in a lump sum within five (5) business days
after the 409A CIC, and (ii) if the 409A CIC occurs after your Termination Date
and prior to the end of the applicable performance period under the FY 2016
STIP, then no amount shall be payable under Section 2.B.2., and you shall be
entitled to a lump sum payment equal to the amount that would have been paid to
you in respect of the target pro-rated FY 2016 STIP through your Termination
Date, such amount payable in respect to the FY 2016 STIP not later than five
(5) business days after the 409A CIC.  For avoidance of doubt, a change in
control of the Company that is not a 409A CIC shall not affect the timing of
payments hereunder.

 

B.                                    On or Before your Termination Date.  If
there should occur a 409A CIC as defined above, and you are no longer a
participant in the Keurig Green Mountain, Inc. Amended and Restated 2008 Change
in Control Severance Benefit Plan, your employment will terminate on the earlier
of sixty (60) days following the CIC but no later than December 31, 2015; and
you shall be paid the Accrued Obligations not later than five (5) business days
thereafter, to the extent not previously paid.  In addition, provided you sign
and do not revoke the Supplemental Release as described in Section 7.b. and
subject to your continued compliance with Section 8, the Company will pay or
provide the following, in lieu of the amounts and form of payment applicable
under Sections 2.B.6, 2.B. 3(d), and 2.B.2., as applicable:

 

1.                                      Remaining payments.  In a lump sum not
later than five (5) business days after the termination date, an amount equal to
the sum of the remaining unpaid amounts under Section 2.B.6.;

 

2.                                      FY 2016 STIP.  To the extent no amount
relating to your STIP for FY 2016 has previously been paid, an amount equal to
your target annual bonus

 

6

--------------------------------------------------------------------------------


 

pro-rated for FY 2016 in a lump sum not later than five (5) business days after
the termination date;

 

3.                                      Options, DCAs, PSUs and RSUs.  All your
unvested options, DCAs, PSUs and RSUs, to the extent not previously settled,
shall become fully vested immediately prior to the CIC so that you have an
opportunity to, in the case of stock options, exercise any outstanding equity
and, in the case of all equity, participate in the 409A CIC transaction the same
as any common shareholder with respect to your equity. With respect to PSUs,
(a) if the 409A CIC occurs prior to the Measurement Date (as defined in the
applicable award agreement), the PSUs will immediately vest in full as of the
date of such 409A CIC as if 100% of the Target Award (as defined in the
applicable award agreement) had been earned in accordance with the terms of such
award agreement; (b) if the 409A CIC occurs after the Measurement Date, subject
to the Administrator’s (as defined in the applicable award agreement)
determination and certification of the achievement of the Performance Targets in
accordance with the term of such applicable award agreement, any earned PSUs
that are unvested as of the date of such 409A CIC will immediately vest as of
such date.

 

7.                                      Release; Supplemental Releases.

 

a.              Release.  The effectiveness of this transition agreement is
contingent on your timely execution and non-revocation of a release and waiver
of claims in the form attached hereto as Appendix A (“Release”).  If you do not
timely execute the Release or if you revoke it, then you will be deemed to have
involuntarily terminated your employment and your service with the Company and
its affiliates as of the date of this transition agreement.  In that case, this
transition agreement shall be null and void, and any payments of compensation or
provision of benefits after the date of this transition agreement and the last
date for non-revocation of the Release shall be deemed made pursuant to the
terms of your July 11, 2002 employment letter with the Company.

 

b.              Supplemental Releases.  As a condition of receiving any benefits
other than the Accrued Obligations after your Termination Date, you agree to
execute within 45 days after your Termination Date and not revoke, a separate
supplemental release and waiver of claims in the form attached hereto as
Appendix B (“Supplemental Release”).

 

c.               No Payments until Release Irrevocable.  Payments and benefits
conditioned upon the execution and non-revocation of the Release or Supplemental
Release shall not be made or commence, notwithstanding any other provision of
this transition agreement to the contrary, prior to the expiration of the
revocation period for the Release or Supplemental Release, as applicable.  Upon
the expiration of the applicable revocation period for the Release or
Supplemental Release, any payments or benefits so postponed

 

7

--------------------------------------------------------------------------------


 

shall be cumulated and paid the day after the expiration of such revocation
period; provided you have not revoked the Release or Supplemental Release.

 

8.              Confidentiality; Restrictive Covenants.

 

A.                                    Need for Restrictive Covenants.  You
acknowledge that, as a senior executive of the Company, you have and, prior to
the Termination Date, will acquire and have access to, and have and will, prior
to the Termination Date, continue to develop substantial and intimate knowledge
of, the Company’s Confidential Information, as defined below, and that you have
and will, prior to the Termination Date, also continue to develop a unique and
comprehensive familiarity with the Company and the business conducted by the
Company and its affiliates, which you would not have otherwise had but for your
employment with the Company, and which you acknowledge are valuable assets of
the Company.  Accordingly, in consideration of the foregoing and of entering
into this transition agreement, you agree to undertake the obligations set forth
in Sections 8.B., C. and D., which you acknowledge are reasonably designed to
protect the legitimate business interests of the Company, shall constitute the
entire agreement between you and the Company and its affiliates on the subject
of the restrictive covenants applicable to you after the date hereof, and
supersedes all other prior agreements between you and the Company or its
affiliates regarding such subject matter.

 

B.                                    Confidentiality.  You acknowledge that you
have and, prior to the Termination Date, will continue to have access to
Confidential Information of the Company and its affiliates. All Confidential
information is of irreplaceable value to the Company and its affiliates.  Except
as required to perform your responsibilities for the Company and its affiliates
and to comply with law or regulation, or as authorized in writing in advance by
the Chief Executive Officer of the Company, you will not, at any time, use,
disclose or take any action which may result in the use or disclosure of any
Confidential Information.  “Confidential Information” means all confidential and
proprietary information of the Company or its affiliates, and includes, but is
not limited to actual and prospective customer and client lists and pricing
information, business plans, programs and tactics, research and development
information, personnel information, and all other information unique to the
Company and not readily available to the public, including designs,
improvements, inventions, formulas, compilations, methods, strategies,
capabilities, forecasts, software programs, processes, know-how, data, operating
methods and techniques, and all business costs, profits, vendors, markets,
sales, products, marketing, sales or other financial or business information,
and any modifications or enhancements of any of the foregoing.

 

C.                                    Restrictive Covenants.  You agree and
covenant not to, without the explicit written permission of the Chief Legal
Officer of the Company:

 

i.                  contribute your knowledge, directly or indirectly, in whole
or in part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as of August 6,
2015 as the Company and its affiliates anywhere in the

 

8

--------------------------------------------------------------------------------


 

United States for a period of 12 months following your Termination Date;

 

ii.    directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
or its affiliates for 12 months following your Termination Date; or

 

iii.   directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, instant message, or tweet)
attempt to contact or meet with any current customer of the Company or any of
its affiliates for purposes of offering or accepting goods or services similar
to or competitive with those currently offered by the Company or any of its
affiliates for a period of 12 months following your Termination Date.

 

D.            Nondisparagement.  You agree (a) not to make issue, circulate,
publish or utter any statement, whether written or oral, to any third party or
take any action or cause or assist another person to do so, which is intended to
or would reasonably be foreseeable to have the effect of being false or of
disparaging, defaming, criticizing, holding in a negative light or reflecting
adversely upon the Company (including its current and former parents,
subsidiaries, affiliates, successors, assigns, directors, officers,
shareholders, employees, agents, products, services or practices)) , and (b) not
to publish, comment upon or disseminate any statements suggesting or accusing
the Company, any of its affiliates,  or any of their respective agents,
employees or officers of any misconduct or unlawful behavior. The Company agrees
to direct its, executive officers, (x) not to make issue, circulate, publish or
utter any statement, whether written or oral, to any third party or take any
action or cause or assist another person to do so, which is intended to or would
reasonably be foreseeable to have the effect of being false or of disparaging,
defaming, criticizing, holding in a negative light or reflecting adversely upon
you, and (y) not to publish, comment upon or disseminate any statements
suggesting or accusing you of any misconduct or unlawful behavior. 
Notwithstanding the foregoing, you and the Company’s executive officers may give
truthful and non-malicious testimony if properly subpoenaed to testify under
oath, and truthfully and non-maliciously cooperate in investigations by
governmental or regulatory authorities.  You agree to direct all inquiries from
prospective employers, the media or, after your Termination Date, governmental
or regulatory authorities to the Company’s Chief Human Resources Officer or
Chief Legal Officer.

 

E.            Company Property.  As soon as practicable following your
Termination Date, you will return to the Company all keys, key cards,
Confidential Information, documents, manuals, computers, cell phones, tablets,
computer programs, flash drives, CDs, diskettes or other recording media,
customer lists, notebooks, reports and other written or graphic materials,
including all copies thereof and whether in electronic form or otherwise,
relating in any way to the Company’s business and prepared by your or obtained
by your from the Company, its customers or suppliers during the course of your
provision of services to the Company.  You covenant that you will retain no
copies of any such material.

 

9

--------------------------------------------------------------------------------


 

F.             Remedies on Breach.  In the event of a breach of any of the
foregoing covenants (including Sections 8.B., C., D. and E hereof),

 

1.             Any unvested portion of your outstanding options, PSUs, DCAs and
RSUs shall be forfeited effective as of the date of such breach, unless sooner
terminated by operation of another term or condition of this transition
agreement or the applicable plan; and

 

2.             Any amounts due to be paid under Section 2.B shall be forfeited
as of the date of such breach, and any amounts previously paid under Section 2.B
shall be subject to recoupment (to the extent permitted by applicable law); and

 

3.             The Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security.  Such equitable relief shall be in addition
to, and not in lieu of, legal remedies, monetary damages or other available
forms of relief.

 

9.     Litigation and Regulatory Cooperation.  You agree to reasonably cooperate
with the Company and its affiliates after the Transition Date in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company or any of its affiliates that
relate to events or occurrences that transpired during the time you provided
services to the Company, including but not limited to pending matters, whether
asserted as litigation, threatened litigation, an internal investigation or
complaint, or any investigation or review by any foreign, federal, state or
local regulatory authority. Your full cooperation in connection with such claims
or actions shall include, but not be limited to, being available at reasonable
times and reasonable places to (a) meet with and provide truthful and accurate
information to counsel for the Company and its affiliates as part of the
Company’s investigation of such matters, (b) meet with governmental officials to
provide accurate and truthful information at the request of  the Company or an
affiliate, (c) prepare for discovery or trial, and (d) act as a witness  at the
request of the Company or any affiliate and provide truthful testimony as may be
required.  In scheduling your time to prepare for such meetings and conferences,
and any appearances for discovery or trial, the Company shall take into account
your personal and professional obligations and shall use reasonable efforts to
minimize interference with any other employment obligations that you may have,
provided that you shall also use reasonable efforts to accommodate the schedule
of the Company and its counsel.  You will be entitled, upon delivery of
customary supporting documentation, to reimbursement for reasonable
out-of-pocket travel expenses approved in advance, and other expenses approved
in advance by the Company, including but not limited to reasonable counsel fees
and costs you incur in connection with the foregoing.  For the avoidance of
doubt, Executive shall continue to be indemnified in substantially the same
manner as if under the August 10, 2009 Indemnification Agreement for alleged
acts or omissions for the period through the earlier of the Transition Date or
Termination Date provided Executive remains employed during that period.

 

10

--------------------------------------------------------------------------------


 

10.  Additional provisions.

 

a.     Withholding; Deductions.  Any payments to you are subject to required
withholding and authorized deductions.

 

b.     Recoupment.

 

i.      Recoupment provisions in any documents or any Company policy applicable
to you shall remain in effect.

 

ii.     If there is a material adjustment of financial results, other than due
to changes in accounting policy, for fiscal year 2013 or fiscal year 2014 or
fiscal year 2015 (the “Adjusted Financial Statements”), and the Board of
Directors of the Company (the “Board”) or a committee thereof determines that as
a result of such adjustment materially more compensation was paid to you under
the FY2013 and FY2014 and FY 2015 STIP, and/or materially more PSUs were granted
to you, than if the Adjusted Financial Statements had been the financial
statements originally reported, the Board or a committee thereof may require you
to (a) reimburse the Company for the after-tax portion of any incentive paid to
you under the FY2013 or FY2014 and FY 2015 STIP within the thirty-six months
immediately preceding the date of the filing of the Adjusted Financial
Statements in excess of what would have been paid to you under the Adjusted
Financial Statements, and (b) forfeit any or all PSUs granted to you in excess
of what would have been granted to you under the Adjusted Financial Statements
(including any shares of Common Stock issued to you upon such PSUs’ vesting). 
Provided, that such actions are taken against all other participants or
grantees. The Board will make its determination and decision to require or not
require reimbursement or forfeiture within sixty (60) days of the filing of the
Adjusted Financial Statements.

 

iii.    In addition, your FY2013 and FY2014 and FY 2015 STIP and FY 2013 and FY
2014 PSUs shall be subject to recoupment by the Company to the extent required
to comply with (a) applicable law or regulation or the rules of the stock
exchange on which the Company’s common stock is traded or (b) any other
applicable clawback or recoupment policy as required by law.

 

c.     Compliance with Section 409A.

 

i.      To the extent this transition agreement provides for compensation that
is deferred compensation subject to Section 409A, it is intended that you not be
subject to the imposition of taxes and penalties

 

11

--------------------------------------------------------------------------------


 

(“409A Penalties”) under Section 409A, and this transition agreement shall be
construed in accordance with that intent.

 

ii.     Notwithstanding any other provision in this transition agreement, if as
of the date on which you incur a separation from service within the meaning of
Section 409A, you are a “specified employee” as determined by the Company, then
to the extent any amount payable or benefit provided to you that the Company
reasonably determines would be nonqualified deferred compensation within the
meaning of Section 409A,  for which payment is triggered by your separation from
service (other than on account of death), and that under the terms of this
transition agreement would be payable on or prior to the six-month anniversary
of  your separation from service, such payment or benefit shall be delayed until
the earlier to occur of (a) the day after the six-month anniversary of such
separation from service, or (b) the date of your death.

 

iii.    With respect to any reimbursements under this transition agreement, such
reimbursement shall be made on or before the last day of  the calendar year
following the calendar you in which the expense was incurred; subject to timely
submission of proper substantiation in accordance with the Company’s policies
and procedures therefor.

 

iv.    The amount of any expenses eligible for reimbursement of the amount of
any in-kind benefits provided, as the case may be, under this transition
agreement during any calendar year shall not affect the amount of expenses
eligible for reimbursement or the amount of any in-kind benefits provided during
any other calendar year.  The right to reimbursement or to any in-kind benefit
pursuant to this transition agreement shall not be subject to liquidation or
exchange for any other benefit.

 

v.     If under this transition agreement, an amount is to be paid in two or
more installments or two or more monthly payments, then for purposes of Code
Section 409A, each installment shall be treated as a separate payment.

 

vi.    If payment of any amount of deferred compensation subject to Section 409A
is contingent upon your execution of a release and waiver of claims, and if the
period within which you must sign and not revoke the release and waiver of
claims would begin in one calendar year and expire in the following calendar
year, then any payments contingent on such employment-related action shall be
made (or commence) in such following calendar year (regardless of the year of
execution of such release) if payment in such following calendar year is
required in order to avoid 409A Penalties.

 

vii.   You acknowledge that notwithstanding this Section 10.C. or any other
provision of this transition agreement, the Company and its

 

12

--------------------------------------------------------------------------------


 

affiliates are not providing you with any tax advice with respect to
Section 409A or otherwise, and are not making any guarantees or other assurances
of any kind to you with respect to the tax consequences or treatment of any
amounts paid or payable to you under this transition agreement or your equity
award agreements. You are solely responsible for the payment of taxes, including
any 409A Penalties.

 

d.     Entire Agreement.  This transition agreement constitutes the entire
agreement between you and the Company and its affiliates on the subject of any
payments and benefits due to you after the date hereof, and supersedes all other
prior agreements between you and the Company or its affiliates, except for the
Indemnification Agreement between you and the Company dated August 10, 2009, for
the period covered by such Agreement, your options granted on March 10, 2011,
March 22, 2012, March 7, 2013, December 6, 2013 and December 1, 2014, your
Restricted Stock Units granted March 22, 2012, December 6, 2013 and December 1,
2014, your Deferred Cash Award granted March 7, 2013 and your Performance Stock
Units granted on  December 6, 2013 and December 1, 2014, which shall continue to
apply (as amended from time to time), except as otherwise provided herein, and
are hereby made a part of this transition agreement by reference. The payments
and benefits described in this transition agreement will be the only such
payments and benefits you are to receive in connection with the termination of
your employment and your separation from service with the Company and its
affiliates, and you acknowledge you are not entitled to any additional payments,
rights or benefits not otherwise described in this transition agreement.  Any
payments, rights or benefits you receive under this transition agreement will
not be taken into account for purposes of determining benefits under any
employee benefit plan of the Company, except to the extent required by law, or
as otherwise expressly provided under the terms of such plan.  In addition, in
the event of any conflict between any provisions of this transition agreement
and the provisions of any other agreement you have with the Company, the
provisions of this transition agreement shall control.

 

e.     Binding on Successors to the Company; Non-assignment.  This transition
agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.  You shall not assign or otherwise alienate your rights
under this transition agreement.

 

f.     Governing Law.  The validity, interpretation, construction, and
performance of this transition agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to its principles of conflicts of
law, and except to the extent preempted by federal law.

 

g.     Severability.  In the event that any one or more of the provisions of
this transition agreement shall be or become invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions of this transition agreement shall not be affected thereby, provided

 

13

--------------------------------------------------------------------------------


 

that if any portion of the Release or the Supplemental Release shall be or
become invalid, illegal or unenforceable in any respect, the Company and you
will execute an amendment to the Release or the Supplemental Release so as to
cause the Release or the Supplemental Release to have the intended purpose and
effect.

 

 

 

Sincerely,

 

 

 

 

 

Keurig Green Mountain, Inc.

 

 

 

 

 

By:

/s/ Brian P. Kelley

 

Brian P. Kelley, Chief Executive Officer

 

ACKNOWLEDGED AND AGREED

 

 

 

 

 

 

 

 

/s/ John Whoriskey

 

 

John Whoriskey

 

 

 

 

 

Date: August 5, 2015

 

 

 

14

--------------------------------------------------------------------------------


 

Appendix A

 

Release and Waiver

 

THIS RELEASE is executed by the undersigned (the “Executive’) as of the date
indicated below.

 

WHEREAS, the Executive and Keurig Green Mountain, Inc. (the “Company”) entered
into a transition agreement dated August 5, 2015 (the “Transition Agreement”),
subject to the Executive’s timely execution and non-revocation of this Release
and to his compliance with its terms and the terms of the Transition Agreement;

 

NOW, THEREFORE, in consideration of the Company’s entering into the Transition
Agreement and other good and valuable consideration, the Executive agrees as
follows:

 

1.             Executive irrevocably and unconditionally releases, acquits, and
forever discharges the Company and all of its current and former related
entities, affiliates, successors, predecessors, assigns, owners, investors,
stockholders, partners, members, and employee benefit plans, and all of their
directors, officers, employees, agents, representatives, insurers,
administrators, attorneys, and all persons acting by, through, under, or in
concert with any of them (collectively “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses (including attorneys’ fees and costs) of any nature whatsoever, known
or unknown, suspected or unsuspected (“Claim” or “Claims”), which Executive now
has, owns or holds, or claims to have, own or hold, or which Executive at any
time heretofore had, owned or held, or claimed to have had, owned or held, or
which Executive at any time hereafter may have, own or hold, or claim to have,
own or hold, against any of the Releasees relating to any event, act, or
omission that has occurred prior to or as of the date Executive signs this
Release.  This Release shall not apply to (a) any of the Company’s obligations
under the terms of the Transition Agreement, (b) Executive’s right to
indemnification under the Company’s Certificate of Incorporation, bylaws,
insurance policies, and the indemnification agreement between the Company and
Executive dated August 10, 2009, and (c) Executive’s rights under the
option/award agreements for Executive’s options granted on March 10, 2011,
March 22, 2012, March 7, 2013, December 6, 2013 and December 1, 2014;
Executive’s rights under the award agreements for Executive’s Restricted Stock
Units granted March 22, 2012, December 6, 2013 and December 1, 2014; Executive’s
rights under the award agreement for Executive’s Deferred Cash Award granted
March 7, 2013; and Executive’s rights under the award agreements for Executive’s
Performance Stock Units granted on December 6, 2013 and December 1, 2014. For
the avoidance of doubt, Executive shall continue to be indemnified in
substantially the same manner as if under the August 10, 2009 Indemnification
Agreement for any alleged acts or omissions for the period through the earlier
of the Transition Date or Termination Date provided Executive remains employed
by the Company during that period.  Notwithstanding anything to the contrary
contained herein, this release does not include and will not preclude: (A) any
claims for breach of the provisions of this Agreement or to enforce this
Agreement; (B) any claim that, as a matter of law, cannot be released; (C) any
claims arising solely after the execution of this Agreement; (D) any claims or
rights Executive may have to any vested benefits or rights under any employee
benefit, retirement and/or pension plans; (E) non-termination related

 

15

--------------------------------------------------------------------------------


 

claims under the Employee Retirement Income Security Act (29 U.S.C. § 1001 et
seq.), as amended; (F) any rights and/or claims Executive may have under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (G) claims for
unemployment compensation; or (H) any right Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive and the
Company or its past, present and future trustees, officers, agents,
administrators, representatives, employees, affiliates, or insurers are held
jointly liable.

 

2.             Without limiting the foregoing, Executive specifically waives and
releases all rights, claims (including claims for attorneys’ fees), demands, and
causes of action under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Rehabilitation
Act of 1973, as amended; the Worker Adjustment Retraining and Notification Act;
the Americans with Disabilities Act; and any comparable state law, concerning
Executive’s relationship and association with any of the Releasees and the
creation and termination of such relationship.  Executive acknowledges and
understands that the release of claims under the ADEA is subject to special
waiver protection under 29 U.S.C. § 626(f).

 

a.             In accordance with that section, Executive specifically agrees he
is knowingly and voluntarily releasing and waiving any right or claim of
discrimination under the ADEA.

 

b.             In particular, he acknowledges and understands the following:

 

(i)            he is not waiving rights or claims for age discrimination under
the ADEA that may arise after the date he signs this Release;

 

(ii)           he is not waiving his right to file a complaint or charge with
the EEOC or participate in any investigation or proceeding conducted by the
EEOC;

 

(iii)          he is waiving rights or claims for age discrimination under the
ADEA in exchange for entering into the Transition Agreement, which is in
addition to anything of value to which he otherwise is entitled;

 

(iv)          he has been advised to consult with an attorney of his choice
before signing this Release, and he has had an opportunity to do so;

 

(v)           he has freely and voluntarily entered into this Release without
any threat, coercion, or intimidation by any person;

 

(vi)          he has been given the opportunity to take 45 days to consider
whether to sign this Release, although he is not required to wait 45 days; and

 

(vii)         In accordance with 29 C.F.R. Section 1652.22, attached hereto as
Exhibit A is a listing of the job titles and ages of persons in the identified
decisional unit whose positions were selected and not selected for elimination
and the criteria for such selection; and

 

16

--------------------------------------------------------------------------------


 

(viii)        he will have seven days after the date he signs this Release
within which to revoke it, and the Release shall not become effective or
enforceable as to any party until that revocation period has expired without
revocation of the Release.  Any such revocation shall be in writing and shall be
sent to Linda Longo-Kazanova, Chief Human Resources Officer, at the Company’s
headquarters at 53 South Avenue, Burlington, MA 01803.

 

3.             The Executive understands that nothing in this Release shall be
construed to prohibit him from filing a charge with, or participating in any
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission, National Labor Relations Board, and/or any federal, state or local
agency.  Notwithstanding the foregoing, the Executive hereby waives any and all
rights to recover monetary damages in any charge, complaint, or lawsuit filed by
him or by anyone else on his behalf based on events occurring prior to the date
of this Release.

 

4.             Executive expressly acknowledges that this Release is intended to
include in its effect, without limitation, all Claims which he does not know or
suspect to exist in his favor at the time of execution hereof and that this
Release contemplates the extinguishment of any such Claim or Claims.

 

5.             Executive agrees that he is bound by the provisions of the
Transition Agreement, which are fully incorporated into this Release.

 

6.             Executive represents that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim or any portion thereof, or interest therein, and he agrees to indemnify,
defend and hold Releasees harmless from and against any and all Claims, based on
or arising out of any such assignment or transfer, or purported assignment or
transfer of any Claims or any portion thereof or interest therein.

 

7.             Executive represents and acknowledges that in executing this
Release he does not rely and has not relied upon any representation or statement
not set forth herein made by any of the Releasees or by any of the Releasees’
agents, representatives, or attorneys with regard to the subject matter, basis,
or effect of this Release or otherwise.

 

8.             This Release shall be binding upon Executive and upon his
respective heirs, administrators, representatives, executors, beneficiaries,
successors, and assigns, and shall inure to the benefit of Releasees and each of
them, and to their heirs, administrators, representatives, executors,
successors, and assigns.

 

9.             This Release is made and entered into in the Commonwealth of
Massachusetts and shall in all respects be interpreted, enforced, and governed
under the laws of the Commonwealth of Massachusetts. The language of all parts
of this Release shall in all cases be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.  It is agreed
that this Agreement shall be construed with the understanding that both parties
were

 

17

--------------------------------------------------------------------------------


 

responsible for drafting it.

 

10.          Capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Transition Agreement.

 

11.          Should any of the provisions of this Release be declared or be
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected thereby, and said illegal or invalid part,
term, or provision shall be deemed not to be a part of this Release.

 

12.          The signed Release must be returned to Linda Longo-Kazanova, Chief
Human Resources Officer, at the Company’s headquarters at 53 South Avenue,
Burlington, MA 01803 on or before September 21, 2015. If Executive does not
revoke the Release within seven days after signing it, then the Release will
take effect as a legally binding document on the expiration of the seventh day
after signing.

 

PLEASE READ CAREFULLY.  THIS RELEASE AND WAIVER INCLUDES A RELEASE OF ALL KNOWN
OR UNKNOWN CLAIMS.

 

Executed at Burlington (city), Massachusetts (state) this 5th day of August,
2015.

 

 

By:

/s/ John Whoriskey

 

 

John Whoriskey

 

Received at Burlington, Massachusetts this 5th day of August, 2015.

 

Keurig Green Mountain, Inc.

 

By:

/s/ Linda Longo-Kazanova

 

Printed Name: Linda Longo-Kazanova

 

Title: Chief Human Resources Officer

 

 

18

--------------------------------------------------------------------------------


 

Appendix B

 

Supplemental Release and Waiver

 

THIS SUPPLEMENTAL RELEASE is executed by the undersigned (the “Executive’) as of
the date indicated below.

 

WHEREAS, the Executive and Keurig Green Mountain, Inc. (the “Company”) entered
into a transition agreement dated August 5, 2015 (the “Transition Agreement”),
under which Executive is entitled to certain payments and benefits following his
Termination Date (as defined in the Transition Agreement), subject to the
Executive’s timely execution and non-revocation of this Supplemental Release and
to his compliance with its terms; and

 

WHEREAS, the Termination Date has occurred;

 

NOW, THEREFORE, in consideration of the payments and provision of benefits as
provided in the Transition Agreement, and other good and valuable consideration,
the Executive agrees as follows:

 

1.             Executive irrevocably and unconditionally releases, acquits, and
forever discharges the Company and all of its current and former related
entities, affiliates, successors, predecessors, assigns, owners, investors,
stockholders, partners, members, and employee benefit plans, and all of their
directors, officers, employees, agents, representatives, insurers,
administrators, attorneys, and all persons acting by, through, under, or in
concert with any of them  (collectively “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses (including attorneys’ fees and costs) of any nature whatsoever, known
or unknown, suspected or unsuspected (“Claim” or “Claims”), which Executive now
has, owns or holds, or claims to have, own or hold, or which Executive at any
time heretofore had, owned or held, or claimed to have had, owned or held, or
which Executive at any time hereafter may have, own or hold, or claim to have,
own or hold, against any of the Releasees relating to any event, act, or
omission that has occurred prior to or as of the date Executive signs this
Supplemental Release.  This Supplemental Release shall not apply to (a) any of
the Company’s remaining obligations under the terms of  the Transition Agreement
and/or this Supplemental Release, (b) Executive’s right to indemnification under
the Company’s bylaws, Certificate of Incorporation, insurance policies and the
indemnification agreement between the Company and Executive dated August 10,
2009 and (c) Executive’s rights under the option/award agreements for
Executive’s options granted on March 10, 2011, March 22, 2012, March 7, 2013,
December 6, 2013 and December 1, 2014; Executive’s rights under the award
agreements for Executive’s Restricted Stock Units granted March 22, 2012,
December 6, 2013 and December 1, 2014; Executive’s rights under the award
agreement for Executive’s Deferred Cash Award granted March 7, 2013 and
Executive’s rights under the award agreements for Executive’s Performance Stock
Units granted on

 

19

--------------------------------------------------------------------------------


 

December 6, 2013 and December 1, 2014.  For the avoidance of doubt, Executive
shall continue to be indemnified in substantially the same manner as if under
the August 10, 2009 Indemnification Agreement for any alleged acts or omissions
for the period through the earlier of the Transition Date or Termination Date
provided Executive remains employed by the Company during that period.
Notwithstanding anything to the contrary contained herein, this release does not
include and will not preclude: (A) any claims for breach of the provisions of
this Agreement or to enforce this Agreement; (B) any claim that, as a matter of
law, cannot be released; (C) any claims arising solely after the execution of
this Agreement; (D) any claims or rights Executive may have to any vested
benefits or rights under any employee benefit, retirement and/or pension plans;
(E) non-termination related claims under the Employee Retirement Income Security
Act (29 U.S.C. § 1001 et seq.), as amended; (F) any rights and/or claims
Executive may have under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”); (G) claims for unemployment compensation; or (H) any right
Executive may have to obtain contribution as permitted by law in the event of
entry of judgment against Executive as a result of any act or failure to act for
which Executive and the Company or its past, present and future trustees,
officers, agents, administrators, representatives, employees, affiliates, or
insurers are held jointly liable.

 

2.             Without limiting the foregoing, Executive specifically waives and
releases all rights, claims (including claims for attorneys’ fees), demands, and
causes of action under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Rehabilitation
Act of 1973, as amended; the Worker Adjustment Retraining and Notification Act;
the Americans with Disabilities Act; and any comparable state law, concerning
Executive’s relationship and association with any of the Releasees and the
creation and termination of such relationship.  Executive acknowledges and
understands that the release of claims under the ADEA is subject to special
waiver protection under 29 U.S.C. § 626(f).

 

a.             In accordance with that section, Executive specifically agrees he
is knowingly and voluntarily releasing and waiving any right or claim of
discrimination under the ADEA.

 

b.             In particular, he acknowledges and understands the following:

 

(i)            he is not waiving rights or claims for age discrimination under
the ADEA that may arise after the date he signs this Supplemental Release;

 

(ii)           he is not waiving his right to file a complaint or charge with
the EEOC or participate in any investigation or proceeding conducted by the
EEOC;

 

(iii)          he is waiving rights or claims for age discrimination under the
ADEA in exchange for the payments and benefits under the Transition Agreement,
which are in addition to anything of value to which he otherwise is entitled;

 

(iv)          he has been advised to consult with an attorney of his choice
before signing this Supplemental Release, and he has had an opportunity to do
so;

 

20

--------------------------------------------------------------------------------


 

(v)           he has freely and voluntarily entered into this Supplemental
Release without any threat, coercion, or intimidation by any person;

 

(vi)          he has been given the opportunity to take 45 days after his
Termination Date to consider whether to sign this Supplemental Release, although
he is not required to wait 45 days; and

 

(vii)         he will have seven days after the date he signs this Supplemental
Release within which to revoke it, and the Supplemental Release shall not become
effective or enforceable as to any party until that revocation period has
expired without revocation of the Supplemental Release.  Any such revocation
shall be in writing and shall be sent to Linda Longo-Kazanova, Chief Human
Resources Officer, at the Company’s headquarters at 53 South Avenue, Burlington,
MA 01803.

 

3.             The Executive understands that nothing in this Supplemental
Release shall be construed to prohibit him from filing a charge with, or
participating in any investigation or proceeding conducted by, the Equal
Employment Opportunity Commission, National Labor Relations Board, and/or any
federal, state or local agency.  Notwithstanding the foregoing, the Executive
hereby waives any and all rights to recover monetary damages in any charge,
complaint, or lawsuit filed by him or by anyone else on his behalf based on
events occurring prior to the date of this Supplemental Release.



 

4.             Executive expressly acknowledges that this Supplemental Release
is intended to include in its effect, without limitation, all Claims which he
does not know or suspect to exist in his favor at the time of execution hereof
and that this Supplemental Release contemplates the extinguishment of any such
Claim or Claims.



 

5.             Executive agrees that he shall continue to be bound by the
provisions of Sections 8, 9, and 10 of the Transition Agreement, which are fully
incorporated into this Supplemental Release.

 

6.             Executive represents that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim or any portion thereof, or interest therein, and he agrees to indemnify,
defend and hold Releasees harmless from and against any and all Claims, based on
or arising out of any such assignment or transfer, or purported assignment or
transfer of any Claims or any portion thereof or interest therein.

 

7.             Executive acknowledges and agrees that, pursuant to the
Transition Agreement, he will have received payment for any and all compensation
for services rendered through the Termination Date, including all wages or other
compensation and all accrued and unpaid vacation pay.  Executive agrees and
understands that the Company has paid him for any reimbursable but unpaid
business expenses outstanding on the Termination Date.

 

8.             Executive represents and acknowledges that in executing this
Supplemental Release he does not rely and has not relied upon any representation
or statement not set forth herein made by any of the Releasees or by any of the
Releasees’ agents, representatives, or attorneys with regard to the subject
matter, basis, or effect of this Supplemental Release or

 

21

--------------------------------------------------------------------------------


 

otherwise.

 

9.             This Supplemental Release shall be binding upon Executive and
upon his respective heirs, administrators, representatives, executors,
beneficiaries, successors, and assigns, and shall inure to the benefit of
Releasees and each of them, and to their heirs, administrators, representatives,
executors, successors, and assigns.

 

10.          This Supplemental Release is made and entered into in the
Commonwealth of Massachusetts and shall in all respects be interpreted,
enforced, and governed under the laws of the Commonwealth of Massachusetts. The
language of all parts of this Supplemental Release shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.  It is agreed that this Agreement shall be construed
with the understanding that both parties were responsible for drafting it.

 

11.          Capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Transition Agreement.

 

12.          Should any of the provisions of this Supplemental Release be
declared or be determined to be illegal or invalid, the validity of the
remaining parts, terms, or provisions shall not be affected thereby, and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Supplemental Release.

 

THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK

 

22

--------------------------------------------------------------------------------


 

13.          The signed Supplemental Release must be returned to Linda
Longo-Kazanova, Chief Human Resources Officer, at the Company’s headquarters at
53 South Avenue, Burlington, MA 01803 within 45 days after Executive’s
Termination Date.  If Executive does not revoke this Supplemental Release within
seven days after signing it, then the Agreement will take effect as a legally
binding document on the expiration of the seventh day after signing (the
“Effective Date”).

 

PLEASE READ CAREFULLY.  THIS SUPPLEMENTAL RELEASE INCLUDES A RELEASE OF ALL
KNOWN OR UNKNOWN CLAIMS.

 

Executed at                  (city),                  (state) this         day
of              , 2015.

 

 

By:

 

 

 

John Whoriskey

 

 

 

Received at Burlington, Massachusetts this     day of            , 2015.

 

Keurig Green Mountain, Inc.

 

By:

 

 

Printed Name: Linda Longo-Kazanova

 

Title: Chief Human Resources Officer

 

 

23

--------------------------------------------------------------------------------